BASKIN, Judge.
Defendant Donald Jervis represented himself in a non-jury trial. He was convicted of unlawful possession of a short-barreled rifle and received a sentence of 90 days in the Dade County Jail as a condition of a three-year term of probation. We reverse.
The record reflects that the trial court failed to conduct an adequate inquiry prior to accepting defendant Jervis’s waiver of counsel. Felton v. State, 438 So.2d 1049 (Fla.3d DCA 1983). As a result, we are unable to conclude that Jervis’s relinquishment of his right to counsel was knowing and intelligent. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). In addition, the record fails to disclose that his uncounseled waiver of jury trial was knowing and intelligent. Enrique v. State, 408 So.2d 635 (Fla.3d DCA 1981), review denied, 418 So.2d 1280 (Fla.1982).
Reversed and remanded.